


Exhibit 10.13

 

CITY NATIONAL CORPORATION

AMENDED AND RESTATED

2002 OMNIBUS PLAN

 

I. THE PLAN

 

1.1.  Purpose. The purpose of this amended and restated Plan is to promote the
success of the Corporation by providing an additional means through the grant of
Awards to attract, motivate, retain and reward key employees, including
officers, whether or not directors, of the Corporation with awards and
incentives for high levels of individual performance and improved financial
performance of the Corporation, and to motivate and reward Non-Employee
Directors with grants of Director Stock Options.

 

1.2.  Definitions

 

(a)  “Award” shall mean an award of any Option, Stock Appreciation Right,
Restricted Stock Award, Performance Share Award, Dividend Equivalent, or any
combination thereof (including, but not limited to restricted units or other
deferred Awards), whether alternative or cumulative, authorized by and granted
under this Plan.

 

(b)  “Award Agreement” shall mean any writing setting forth the terms of an
Award that has been authorized by the Committee.

 

(c)  “Award Date” shall mean the date upon which the Committee took the action
granting an Award or such later date as the Committee designates as the Award
Date at the time of the Award.

 

(d)  “Award Period” shall mean the period beginning on an Award Date and ending
on the expiration date of such Award.

 

(e)  “Beneficiary” shall mean the person, persons, trust or trusts entitled, by
will or the laws of descent and distribution or pursuant to a designation of a
beneficiary on a form acceptable to the Committee, to receive the benefits
specified in the Award Agreement and under this Plan in the event of a
Participant’s death, and shall mean the Participant’s executor or administrator
if no other Beneficiary is identified and able to act under the circumstances.

 

(f)  “Board” shall mean the Board of Directors of the Corporation.

 

(g)  “Cash Only Award” shall mean Stock Appreciation Rights, Performance Share
Awards or restricted units which are paid in cash.

 

(h)  “Change in Control Event” shall mean:

 

(1)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (i) the then outstanding shares of Common Stock of the
Corporation (the “Outstanding Common Stock”) or (ii) the combined voting power
of the then outstanding voting securities of the Corporation entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
provided, however, that for purposes of this sub-section (1), the following
acquisitions shall not constitute a Change in Control Event: (i) any acquisition
directly from the Corporation; (ii) any acquisition by the Corporation;
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the
Corporation, (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (3) of this
section (h), or (v) any acquisition by the Goldsmith Family or any director or
partnership for the benefit of any member of the Goldsmith Family; or

 

1

--------------------------------------------------------------------------------


 

(2)  Individuals who, as of the date hereof, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or contest by or on behalf of a person other than the Board; or

 

(3)  Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination (i) all or substantially all of the individuals and entities who
were the beneficial owners respectively, of the Outstanding Common Stock and
Outstanding Voting Securities immediately prior to such Business Combination
beneficially owned, directly or indirectly, more than 50% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan or related
trust of the Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

(4)  Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

 

(i)  “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

(j)  “Commission” shall mean the Securities and Exchange Commission.

 

(k)  “Committee” shall mean the Compensation, Nominating & Governance Committee
of the Board, or other Committee, regardless of name, that acts on matters of
compensation for eligible employees, which Committee shall be comprised only of
two or more directors or such greater number of directors as may be required
under applicable law, each of whom shall be a Disinterested and Outside
director.

 

(l)  “Common Stock” shall mean the common stock of the Corporation, $1.00 par
value per share, and such other securities or property as may become the subject
of Awards, or become subject to Awards, pursuant to an adjustment made under
Section 5.2 of this Plan.

 

(m)  “Corporation” shall mean City National Corporation and its Subsidiaries.

 

(n)  “Director Stock Option” means a Nonqualified Stock Option granted to a
Non-Employee Director pursuant to Section 2.8 of this Plan.

 

(o)  “Disinterested and Outside” shall mean a “Non-Employee Director” within the
meaning of Rule 16b-3, and “outside” within the meaning of Section 162(m) of the
Code.

 

2

--------------------------------------------------------------------------------


 

(p)  “Dividend Equivalent” shall mean an amount equal to the amount of cash
dividends or other cash distributions paid (or such portion of such dividend or
other distribution as may be designated by the Committee) with respect to each
Share after the date of an Award of a Dividend Equivalent.

 

(q)  “DRO” shall mean a valid domestic relations order under applicable state
law, acceptable to the Corporation.

 

(r)  “Eligible Employee” shall mean an officer at a level of Vice President or
the equivalent (whether or not a director) of the Corporation, any other officer
of the Corporation who performs substantial services for the Corporation,
selected to participate in the Plan by the Committee, or any Other Eligible
Person, as determined by the Committee in its discretion.

 

(s)  “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

(t)  “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

(u)  “Fair Market Value” shall mean, with respect to Common Stock, the price at
which the Common Stock sold on the last normal transaction of the trading day on
a specified date, or if no trading occurs on such specified date, on the most
recent preceding business day on which trading occurred, as quoted on the New
York Stock Exchange.

 

(v)  “Incentive Stock Option” shall mean an Option which is designated as an
incentive stock option within the meaning of Section 422 of the Code and which
contains such provisions as are necessary to comply with that section.

 

(w)  “Nonqualified Stock Option” shall mean an Option that is designated as a
nonqualified stock option and shall include any Option intended as an Incentive
Stock Option that fails to meet the applicable legal requirements thereof. Any
Option granted hereunder that is not designated as an incentive stock option
shall be deemed to be designated a nonqualified stock option under this Plan and
not an incentive stock option under the Code.

 

(x)  “Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Corporation, including, but not limited to, a member
of the Board who qualifies as a “Non-Employee Director” within the meaning of
Rule 16b-3.

 

(y)  “Option” shall mean an option to purchase Shares under this Plan. The
Committee shall designate any Option granted to an Eligible Employee as a
Nonqualified Stock Option or an Incentive Stock Option.

 

(z)  “Other Eligible Person” shall mean any other person (including significant
agents and consultants) who performs or agrees to perform substantial services
for the Corporation of a nature similar to those performed by key employees,
selected to participate in this Plan by the Committee from time to time;
provided that in no event shall a Non-Employee Director be selected as an Other
Eligible Person.

 

(aa)  “Participant” shall mean an Eligible Employee who has been granted an
Award under this Plan or Non-Employee Director who has been granted a Director
Stock Option under this Plan.

 

(bb)  “Performance Share Award” shall mean a Cash Only Award in the form of
performance shares made pursuant to the provisions, and subject to the terms and
conditions, of Article IV of the Plan.

 

(cc)  “Personal Representative” shall mean the person or persons who, upon the
Total Disability or incompetence of a Participant, shall have acquired on behalf
of the Participant, by legal proceeding or otherwise, the power to exercise the
rights or receive benefits under this Plan and who shall have become the legal
representative of the Participant.

 

(dd)  “Plan” shall mean this Amended and Restated 2002 Omnibus Plan.

 

(ee)  “Restricted Stock” shall mean Shares awarded to a Participant subject to
payment of such consideration, if any, and such conditions on vesting and
transfer and other restrictions as are established

 

3

--------------------------------------------------------------------------------


 

in or pursuant to this Plan, for so long as such shares remain unvested under
the terms of the applicable Award Agreement.

 

(ff)  “Retirement” shall mean retirement from active service as an employee or
officer of the Corporation on or after attaining age 65.

 

(gg)  “Rule 16b-3” shall mean Rule 16b-3, as amended from time to time, as
promulgated by the Commission pursuant to the Exchange Act.

 

(hh)  “Section 16 Person” shall mean a person subject to Section 16(a) of the
Exchange Act.

 

(ii)  “Securities Act” shall mean the Securities Act of 1933, as amended from
time to time.

 

(jj)  “Shares” shall mean shares of Common Stock of the Corporation.

 

(kk)  “Stock Appreciation Right” shall mean a right to receive a number of
Shares or an amount of cash, or a combination of Shares and cash, the aggregate
amount or value of which is determined by reference to a change in the Fair
Market Value of the Shares, that is authorized under this Plan.

 

(ll)  “Subsidiary” shall mean any corporation or other entity a majority of
whose outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation.

 

(mm)  “Total Disability” shall mean a “permanent and total disability” within
the meaning of Section 22(e)(3) of the Code and such other disabilities,
infirmities, afflictions or conditions as the Committee by rule may include.

 

1.3.  Administration and Authorization; Power and Procedure

 

(a)  Committee. This Plan shall be administered by, and all Awards to Eligible
Employees shall be authorized by, the Committee. Action of the Committee with
respect to the administration of this Plan shall be taken pursuant to a majority
vote or by unanimous written consent of its members.

 

(b)  Plan Awards; Interpretation; Powers of Committee. Subject to the express
provisions of this Plan, the Committee shall have the authority:

 

  (i)  To determine, from among those persons eligible, the particular Eligible
Employees who will receive any Awards;

 

  (ii)  To grant Awards to Eligible Employees, determine the price at which
securities will be offered or awarded and the amount of securities to be offered
or awarded to any of such persons, and determine the other specific terms and
conditions of such Awards consistent with the express limits of this Plan, and
establish the installments (if any) in which such Awards shall become
exercisable or shall vest, or determine that no delayed exercisability or
vesting is required, and establish the events of termination or reversion (if
any) of such Awards;

 

  (iii)  To approve the forms of Award Agreements (which need not be identical
either as to type of Award or among Participants);

 

  (iv)  To construe and interpret this Plan and any agreements defining the
rights and obligations of the Corporation and Participants under this Plan,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan;

 

  (v)  To cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate, any or all outstanding Awards held
by Participants, subject to any required consent under Section 6.6;

 

  (vi)  To accelerate or extend the exercisability or vesting or extend the term
of any or all outstanding Awards within the maximum ten-year term of Awards
under Section 1.7; and

 

  (vii)  To make all other determinations and take such other action as
contemplated by this Plan or as may be necessary or advisable for the
administration of this Plan and the effectuation of its purposes.

 

4

--------------------------------------------------------------------------------


 

(c)  Binding Determinations. Any action taken by, or inaction of, the
Corporation, the Board or the Committee relating or pursuant to this Plan shall
be within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons. No member of the Board or Committee, or officer of
the Corporation, shall be liable for any such action or inaction of the entity
or body, of another person or, except in circumstances involving bad faith, of
himself or herself. Subject only to compliance with the express provisions
hereof, the Board and Committee may act in their absolute discretion in matters
within their authority related to this Plan.

 

(d)  Reliance on Experts. In making any determination or in taking or not taking
any action under this Plan, the Committee or the Board, as the case may be, may
obtain and may rely upon the advice of experts, including professional advisors
to the Corporation. No director, officer or agent of the Corporation shall be
liable for any such action or determination taken or made or omitted in good
faith.

 

(e)  Delegation. The Committee may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation.

 

1.4.  Participation. Awards may be granted by the Committee only to those
persons that the Committee determines to be Eligible Employees. An Eligible
Employee who has been granted an Award may, if otherwise eligible, be granted
additional Awards if the Committee shall so determine. Non-Employee Directors
shall be eligible to receive Awards under this Plan only as specified in
Section 2.8.

 

1.5.  Shares Available for Awards. Subject to the provisions of Section 6.2, the
capital stock that may be delivered under this Plan shall be Shares of the
Corporation’s authorized but unissued Common Stock. The Shares may be delivered
for any lawful consideration.

 

(a)  Number of Shares. The maximum number of Shares of Common Stock that may be
delivered pursuant to Awards granted to Eligible Employees and grants of
Director Stock Options to Non-Employee Directors under this Plan made after the
action taken at the April 28, 2004 shareholder meeting, or any adjournment or
postponement thereof, (other than Cash Only Awards) shall not exceed
3,904,438 Shares, subject to the reissue of Awards pursuant to Sections 1.5(d),
6.13(b), 6.14(b), 6.15(b) and the adjustments contemplated by Section 6.2. For
every Share of Restricted Stock issued under this Plan, the maximum number of
Shares that may be delivered pursuant to Awards hereunder shall be reduced by
2.8 shares (including the one (1) share of Restricted Stock issued). The maximum
number of Options, Restricted Stock (including restricted units) and Stock
Appreciation Rights (whether payable in Shares, cash or any combination thereof)
that may be granted to an Eligible Employee during any one-year period shall not
exceed 500,000 Shares, subject to adjustment as contemplated in Section 6.2.

 

(b)  Reservation of Shares. Common Stock subject to outstanding Awards (other
than Cash Only Awards) shall be reserved for issuance. If a Stock Appreciation
Right is exercised and paid in Shares, the number of Shares to which such
exercise relates under the applicable Award shall be charged against the maximum
amount of Shares that may be delivered pursuant to Awards under this Plan and,
if applicable, such Award. If the Corporation withholds Shares pursuant to
Section 2.2(b) or 6.5, the number of Shares that would have been deliverable
with respect to an Award shall be reduced by the number of Shares withheld, and
such Shares shall not be available for additional Awards under this Plan.

 

(c)  Cash Only Award Limit. Awards payable solely in cash under the Plan and
Awards payable either in cash or Shares that are actually paid in cash shall
constitute and be referred to as “Cash Only Awards”. The number of Cash Only
Awards shall be determined by reference to the number of Shares by which the
Award is measured. The maximum number of Cash Only Awards that may be paid under
the Plan shall not exceed 1,500,000 Shares, subject to adjustments under
Section 6.2. The maximum dollar amount of Cash Only Awards for any calendar year
to any eligible employee shall not exceed $3 million. Awards payable either in
cash or Shares shall not be counted against the Cash Only Award limit if charged
against the Share limit in subsection (a).

 

5

--------------------------------------------------------------------------------


 

(d)  Reissue of Awards. Subject to any restrictions under Rule 16b-3, the Shares
which are subject to any unexercised, unvested or undistributed portion of any
expired, canceled, terminated or forfeited Award, or any alternative form of
consideration under an Award that is not paid in connection with the settlement
of an Award or any portion of an Award, shall again be available for Award under
subsection (a) or (c) above, as applicable, provided the Participant has not
received dividends or Dividend Equivalents during the period in which the
Participant’s ownership was not vested. Shares that are issued pursuant to
Awards and subsequently reacquired by the Corporation pursuant to the terms and
conditions of the Awards also shall be available for reissuance under the Plan.
Nothing in this paragraph shall be interpreted to allow Shares which are in the
possession of the Corporation pursuant to either Section 2.2(b) or 6.5 to be
available for reissuance under the Plan. Only Shares which were originally
awarded as Restricted Stock (including restricted units which are payable in
Shares) or Director Stock Options may be reissued as Restricted Stock (including
restricted units which are payable in Shares) or Director Stock Options.

 

(e)  Interpretive Issues. Additional rules for determining the number of Shares
or Cash Only Awards authorized under the Plan may be adopted by the Committee as
it deems necessary or appropriate; provided that such rules are consistent with
Rule 16b-3.

 

1.6.  Grant of Awards. Subject to the express provisions of this Plan, the
Committee shall determine the number of Shares subject to each Award, and the
price (if any) to be paid for the Shares or the Award and, in the case of
Performance Share Awards or, in its discretion, any other Awards, in addition to
matters addressed in Section 1.3(b), the specific objectives, goals and
performance criteria (which shall consist of one or more, or a combination of,
the following financial measures: net income; net operating income; earnings per
share; net profit; net profit before extraordinary items; return on assets;
return on equity; assets; assets under management and administration; risk
adjusted return on capital; Economic Value Added; total shareholder return and
efficiency ratio and any other criteria approved by the Committee) that further
define the terms of the Performance Share Award or other Award. Each Award shall
be evidenced by an Award Agreement signed by the Corporation and, if required by
the Committee, by the Participant.

 

1.7.  Award Period Each Award and all executory rights or obligations under the
related Award Agreement shall expire on such date (if any) as shall be
determined by the Committee, but, in the case of Options or other rights to
acquire Shares, not later than ten (10) years after the Award Date.

 

1.8.  Limitations on Exercise and Vesting of Awards

 

(a)  Provisions for Exercise. Except as may otherwise be provided in an Award
Agreement or herein, no Award shall be exercisable or shall vest until at least
six months after the initial Award Date. Once exercisable an Award shall remain
exercisable until the expiration or earlier termination of the Award, unless the
Committee otherwise provides.

 

(b)  Procedure. Any exercisable Award shall be deemed to be exercised when the
Secretary of the Corporation receives written notice of such exercise from the
Participant, together with any required payment made in accordance with
Section 2.2(b).

 

(c)  Fractional Shares/Minimum Issue. Fractional share interests shall be
disregarded, but may be accumulated. The Committee, however, may determine that
cash, other securities or other property will be paid or transferred in lieu of
any fractional share interests. No fewer than 100 Shares may be purchased on
exercise of any Award at one time unless the number purchased is the total
number at the time available for purchase under the Award.

 

6

--------------------------------------------------------------------------------


 

1.9.  Acceptance of Notes to Finance Exercise. The Corporation may, with the
Committee’s approval, accept one or more notes from any Participant in
connection with the exercise or receipt of any outstanding Award; provided that
any such note shall be subject to the following terms and conditions:

 

(a)  The principal of the note shall not exceed the amount required to be paid
to the Corporation upon the exercise or receipt of one or more Awards under the
Plan, and the note shall be delivered directly to the Corporation in
consideration of such exercise or receipt.

 

(b)  The initial term of the note shall be determined by the Committee; provided
that the term of the note, including extensions, shall not exceed a period of
10 years.

 

(c)  The note shall provide for full recourse to the Participant and shall bear
interest at a rate determined by the Committee to be equal to a “market rate” of
interest on the date of such exercise or receipt.

 

(d)  Except as otherwise provided by the Committee, if the employment of the
Participant terminates, the unpaid principal balance of the note shall become
due and payable on the 10th business day after such termination; provided,
however, that if a sale of any Shares acquired by the Participant in connection
with an Award to which the note relates would cause such Participant to incur
liability under Section 16(b) of the Exchange Act, the unpaid balance shall
become due and payable on the 10th business day after the first day on which a
sale of such Shares could have been made without incurring such liability,
assuming for these purposes that there are no other transactions by the
Participant subsequent to such termination.

 

(e)  If required by the Committee or by applicable law, the note shall be
secured by a pledge of any Shares or rights financed thereby or any other
collateral determined by the Committee in compliance with applicable law.

 

(f)  The terms, repayment provisions, and collateral release provisions of the
note and the pledge securing the note shall conform with applicable rules and
regulations of the Federal Reserve Board as then in effect and any other
applicable banking rules and regulations.

 

1.10.  No Transferability

 

(a)  Awards may be exercised only by the Participant or, if the Participant has
died, the Participant’s Beneficiary or, if the Participant has suffered a Total
Disability, the Participant’s Personal Representative, if any, or if there is
none, the Participant, or (to the extent permitted by applicable law and
Rule 16b-3) a third party pursuant to such conditions and procedures as the
Committee may establish. Other than upon death or pursuant to a DRO or other
exception to transfer restrictions under Rule 16b-3 (except to the extent not
permitted in the case of an Incentive Stock Option), no right or benefit under
this Plan or any Award shall be transferable by the Participant or shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge (other than to the Corporation), and any such
attempted action shall be void. The Corporation shall disregard any attempt at
transfer, assignment or other alienation prohibited by the preceding sentences
and shall pay or deliver such cash or Shares in accordance with the provisions
of this Plan.

 

(b)  The restrictions on exercise and transfer above shall not be deemed to
prohibit the authorization by the Committee of “cashless exercise” procedures
with unaffiliated third parties who provide financing for the purpose of (or who
otherwise facilitate) the exercise of Awards consistent with applicable legal
restrictions and Rule 16b-3, nor, to the extent permitted by the Committee,
transfers for estate and financial planning purposes, notwithstanding that the
inclusion of such features may render the particular Awards ineligible for the
benefits of Rule 16b-3, nor, in the case of Participants who are not Section 16
Persons, transfers to such other persons or in such other circumstances as the
Committee may in the Award Agreement or other writing expressly permit.

 

7

--------------------------------------------------------------------------------


 

II. OPTIONS

 

2.1.  Grants One or more Options may be granted under this Article to any
Eligible Employee, subject to the provisions of Section 1.5. Each Option granted
may be either an Option intended to be an Incentive Stock Option or an Option
not so intended, and such intent shall be indicated in the applicable Award
Agreement.

 

2.2.  Option Price

 

(a)  Pricing Limits. Subject to Sections 2.4 and 2.8, the purchase price per
Share of the Common Stock covered by each Option shall be determined by the
Committee at the time the Option is granted, but shall not be less than 100% of
the Fair Market Value of the Common Stock on the date of grant.

 

(b)  Payment Provisions. The purchase price of any Shares purchased on exercise
of an Option granted under this Article shall be paid in full at the time of
each purchase in one or a combination of the following methods: (i) in cash or
by electronic funds transfer; (ii) by check payable to the order of the
Corporation; (iii) if authorized by the Committee or specified in the applicable
Award Agreement, in cash in an amount equal to the par value of the Shares being
purchased, and, in the form of a promissory note (consistent with the
requirements of Section 1.9) of the Participant in an amount equal to the
difference between said cash amount and the purchase price of such Shares;
(iv) by notice and third party payment in such manner as may be authorized by
the Committee; (v) by the delivery of Shares already owned by the Participant
which have been held for at least six months, provided, however, that the
Committee may in its absolute discretion limit the Participant’s ability to
exercise an Award by delivering such Shares; or (vi) if authorized by the
Committee or specified in the applicable Award Agreement, by reduction in the
number of Shares otherwise deliverable upon exercise by that number of Shares
which have a then Fair Market Value equal to such purchase price. Previously
owned Shares used to satisfy the exercise price of an Option under
clause (v) shall be valued at their Fair Market Value on the date of exercise.

 

2.3.  Limitations on Grant and Terms of Incentive Stock Options

 

(a)  $100,000 Limit. To the extent that the aggregate “fair market value” of
Common Stock with respect to which Incentive Stock Options first become
exercisable by a Participant in any calendar year exceeds $100,000, taking into
account both Common Stock subject to Incentive Stock Options under this Plan and
stock subject to incentive stock options under all other plans of the
Corporation, such options shall be treated as Nonqualified Stock Options. For
this purpose, the “fair market value” of the Common Stock subject to Options
shall be determined as of the date the Options were awarded. In reducing the
number of Options treated as Incentive Stock Options to meet the $100,000 limit,
the most recently granted Options shall be reduced first. To the extent a
reduction of simultaneously granted Options is necessary to meet the $100,000
limit, the Committee may, in the manner and to the extent permitted by law,
designate which Shares of Common Stock are to be treated as Shares acquired
pursuant to the exercise of an Incentive Stock Option.

 

(b)  Option Period. Subject to Section 2.4, each Option and all rights
thereunder shall expire no later than ten years after the Award Date.

 

(c)  Other Code Limits. There shall be imposed in any Award Agreement relating
to Incentive Stock Options such terms and conditions as from time to time are
required in order that the Option be an “incentive stock option” as that term is
defined in Section 422 of the Code.

 

2.4.  Limits on 10% Holders. No Incentive Stock Option may be granted to any
person who, at the time the Option is granted, owns (or is deemed to own under
Section 424(d) of the Code) Shares of outstanding Common Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Corporation, unless the exercise price of such Option with respect to the Common
Stock covered by the Option is at least 110% of the Fair Market Value of the
Common Stock subject to the Option and such Option by its terms is not
exercisable after the expiration of five years from the date such Option is
granted.

 

8

--------------------------------------------------------------------------------

 

2.5.  No Option Repricing. Subject to Section 6.2 and Section 6.6 and the
specific limitations on Awards granted in this Plan, the Committee may not
reduce the exercise price of any Option or Stock Appreciation Right granted
pursuant to the Plan following the date of the Award or accept the surrender of
outstanding Options or Stock Appreciation Rights as consideration for the grant
of a new Award with a lower per-share exercise price.

 

2.6.  Dividend Equivalents. The Committee may, at the time of granting an
Option, grant Dividend Equivalents attributable to Shares subject to the Option.
Dividend Equivalents shall be paid in cash only to the extent the Option is
unexercised as of the dividend record date, as specified in the Award Agreement,
as follows: the Dividend Equivalent per Share shall be multiplied by the number
of Shares subject to Option and an amount equal to the product so derived shall
be paid in cash to the Participant on the dividend payment date. The Committee
may, in the Award Agreement, specify that Dividend Equivalents shall be paid
only for a specified time period or only as to that portion of the Option that
has vested.

 

2.7.  Surrender of Stock Options The Committee, in its sole discretion, shall
have the authority under the circumstances set forth herein to agree mutually
with a Participant to grant such Participant the right, on such terms and
conditions as the Committee may prescribe, to surrender such Participant’s
Options to the Corporation for cancellation and to receive upon such surrender a
cash payment equal to the Spread applicable to such surrendered Options. Such
right shall be made available only in the event of an Offer (as defined in the
following paragraph).

 

The term “Offer” as used in this Section means any tender offer or exchange
offer for Shares, other than one made by the Corporation, provided that the
corporation, person or other entity making the offer acquires Shares pursuant to
such offer.

 

The term “Offer Price per Share” as used in this Section means the highest price
per Share paid on any Offer which is in effect at any time during the period
beginning on the sixtieth day prior to the date on which the Option is
surrendered pursuant to this Section and ending on such date of surrender. Any
securities or property which are part or all of the consideration paid for
Shares in the Offer shall be valued in determining the Offer Price per Share at
the higher of (a) the valuation placed on such securities or property by any
other corporation, person or entity making the Offer or (b) the valuation placed
on such securities or property by the Committee.

 

The term “Spread” as used in this Section means with respect to any surrendered
Option and associated right, if any, an amount equal to the product computed by
multiplying (i) the excess of (A) the Offer Price per Share or the highest
market price per Share of the Corporation’s Common Stock during the period
beginning on the sixtieth day prior to the date on which the Stock Option is
surrendered pursuant to this Section and ending on such date of surrender over
(B) the purchase price per Share at which the surrendered Option is then
exercisable, by (ii) the number of Shares subject to such Option with respect to
which it has not theretofore been exercised.

 

2.8.  Special Requirements for Director Stock Options

 

(a)  Eligibility. All directors of the Corporation who are not employees of the
Corporation shall be eligible to receive Director Stock Options, as set forth in
this Section 2.8.

 

(b)  Grant of Director Stock Options. Every eligible director will receive five
hundred (500) Director Stock Options on the date of each annual meeting of
stockholders. Director Stock Options shall be granted automatically to each such
eligible director on the business day of or next following such annual meeting
of stockholders, without further action of the Committee or the Board.

 

(c)  Stock Option Price. The purchase price of the Common Stock pursuant to a
Director Stock Option shall be $1.00 per Share.

 

(d)  Other Terms of Director Stock Options. Each Director Stock Option shall
become exercisable six (6) months after the date of the grant. Unless otherwise
determined by the Committee, if the holder of a Director Stock Option ceases to
serve as a director of the Corporation for any reason other than for

 

9

--------------------------------------------------------------------------------


 

cause, the Director Stock Options shall expire at the earlier of the end of
their fixed term or three months after the date of such termination, and until
then shall be exercisable in full, regardless of any vesting schedule otherwise
applicable. Except as set forth in this Section 2.8, all terms and provisions of
the Director Stock Options shall be as set forth in the Plan with respect to
Options which are not Director Stock Options.

 

III. STOCK APPRECIATION RIGHTS

 

3.1.  Grants In its discretion, the Committee may grant to any Eligible Employee
Stock Appreciation Rights either concurrently with the grant of another Award or
in respect of an outstanding Award, in whole or in part, or independently of any
other Award. Any Stock Appreciation Right granted in connection with an
Incentive Stock Option shall contain such terms as may be required to comply
with the provisions of Section 422 of the Code and the regulations promulgated
thereunder.

 

3.2.  Exercise of Stock Appreciation Rights

 

(a)  Exercisability. A Stock Appreciation Right related to another Award shall
be exercisable at such time or times, and to the extent, that the related Award
shall be exercisable.

 

(b)  Effect on Available Shares. In the event that a Stock Appreciation Right
related to another Award is exercised, the number of Shares subject to the Award
shall be charged against the number of Shares subject to the Stock Appreciation
Right and the related Option of the Participant.

 

(c)  Stand-Alone SARs. A Stock Appreciation Right granted independently of any
other Award shall be exercisable pursuant to the terms of the Award Agreement,
but, unless the Committee determines otherwise, in no event earlier than six
months after the Award Date.

 

3.3.  Payment

 

(a)  Amount. Unless the Committee otherwise provides, upon exercise of a Stock
Appreciation Right, the Participant shall be entitled to receive payment of an
amount determined by multiplying:

 

(i)  The difference obtained by subtracting the exercise price per Share under
the related Award (if applicable) or the initial Share value specified in the
Award from the Fair Market Value of a Share on the date of exercise of the Stock
Appreciation Right, by

 

(ii)  The number of Shares with respect to which the Stock Appreciation Right
shall have been exercised. Notwithstanding the above, the Committee may place a
maximum limitation on the amount payable upon exercise of a Stock Appreciation
Right. Such limitation, however, must be determined as of the date of the grant
and noted on the instrument evidencing the Stock Appreciation Right granted
hereunder.

 

(b)  Form of Payment. The Committee, in its sole discretion, shall determine the
form in which payment shall be made of the amount determined under
paragraph (a) above, either solely in cash, solely in Shares (valued at Fair
Market Value on the date of exercise of the Stock Appreciation Right), or partly
in such Shares and partly in cash, provided that the Committee shall have
determined that such exercise and payment are consistent with applicable law. If
the Committee permits the Participant to elect to receive cash or Shares (or a
combination thereof) on such exercise, any such election shall be subject to
such conditions as the Committee may impose and, in the case of any Section 16
Person, any election to receive cash shall be subject to any applicable
limitations under Rule 16b-3.

 

IV. RESTRICTED STOCK AWARDS

 

4.1.  Grants. The Committee may, in its discretion, grant one or more Restricted
Stock Awards to any Eligible Employee. Each Restricted Stock Award Agreement
shall specify the number of Shares to be issued, the date of such issuance, the
consideration for such Shares (but not less than the minimum lawful
consideration) to be paid, if any, by the Participant and the restrictions
imposed on such Shares and the conditions of release or lapse of such
restrictions. Stock certificates evidencing shares of Restricted Stock

 

10

--------------------------------------------------------------------------------


 

pending the lapse of the restrictions (“restricted shares”) shall bear a legend
making appropriate reference to the restrictions imposed hereunder and shall be
held by the Corporation or by a third party designated by the Committee until
the restrictions on such shares shall have lapsed and the shares shall have
vested in accordance with the provisions of the Award and Section 1.8. Upon
issuance of the Restricted Stock Award, the Participant may be required to
provide such further assurance and documents as the Committee may require to
enforce the restrictions.

 

4.2.  Restrictions

 

(a)  Pre-Vesting Restraints. Except as provided in Section 1.10 and 4.1,
restricted shares comprising any Restricted Stock Award may not be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered either
voluntarily or involuntarily, until such shares have vested.

 

(b)  Dividend and Voting Rights. Unless otherwise provided in the applicable
Award Agreement, a Participant receiving a Restricted Stock Award shall be
entitled to cash dividend and voting rights for all shares issued even though
they are not vested, provided that such rights shall terminate immediately as to
any restricted shares which cease to be eligible for vesting.

 

(c)  Cash Payments. If the Participant shall have paid or received cash
(including any dividends) in connection with the Restricted Stock Award, the
Award Agreement shall specify whether and to what extent such cash shall be
returned (with or without an earnings factor) as to any restricted shares which
cease to be eligible for vesting.

 

(d)  Conditions of Release or Lapse of Restrictions. The restrictions imposed on
Restricted Stock as provided for in the Restricted Stock Award Agreements shall
meet the following required standards: (1) the restrictions may not lapse with
respect to any Award of Restricted Stock over a period of less than five
(5) years following the date of the Award; and, (2) with respect to any
particular Award the percentage of the total number of shares of Restricted
Stock of such Award as to which restrictions may lapse on any anniversary date
of the Award may not cause the percentage of restrictions which have lapsed in
the aggregate with respect to such grant to exceed the rate of twenty percent
(20%) of the original Award per year. Notwithstanding the foregoing, the
Committee may grant Restricted Stock at or in connection with the commencement
of employment, in which case the minimum vesting must be not less than 3 years,
with pro rata lapse of restrictions annually on the anniversary date of the
Award.

 

4.3.  Return to the Corporation. Unless the Committee otherwise expressly
provides, shares of Restricted Stock that are subject to restrictions at the
time of termination of employment or are subject to other conditions to vest
that have not been satisfied by the time specified in the applicable Award
Agreement shall not vest and shall be returned to the Corporation in such manner
and on such terms as the Committee shall therein provide.

 

4.4  Restricted Units. The Committee may, in its discretion, grant to any
Eligible Employee an Award (including, but not limited to, restricted units or
other deferred awards) which will be payable in Shares of Common Stock (a “Share
Award”) and/or in Cash Only Awards on such terms as the Committee may determine
in its sole discretion, but subject to the vesting restrictions contained in
Section 4.2(d) in the case of restricted units which will be payable in Shares.
Such Awards may be made as additional compensation for services or may be in
lieu of other compensation which the Eligible Employee is entitled to receive
from the Corporation. All such Share Awards and Cash Only Awards shall
constitute Awards for all purposes of the Plan, and shall be subject to the
limits on Awards which are payable in Shares and in cash which are contained in
the Plan. The Committee may also grant Dividend Equivalents in connection with
any Award which is made under the Plan on such terms as the Committee may
determine in its sole discretion.

 

V. PERFORMANCE SHARE CASH ONLY AWARDS

 

5.1.  Grants of Performance Share Cash Only Awards. The Committee may, in its
discretion, grant Cash Only Awards in the form of Performance Share Awards to
any Eligible Employee based upon such

 

11

--------------------------------------------------------------------------------


 

factors as the Committee shall deem relevant in light of the specific type and
terms of the Award. An Award Agreement shall specify the maximum number of
Shares (if any) subject to the Performance Share Award, the duration of the
Award and the conditions upon which payment of the Award to the Participant
shall be based. The cash amount that may be deliverable pursuant to such Award
shall be based upon the fair market value of the number of Shares of Common
Stock specified in the Award, subject to any maximum determined by the
Committee, and the degree of attainment over a specified period (a “performance
cycle”) as may be established by the Committee of such measure(s) of the
performance of the Corporation (or any part thereof) or the Participant as may
be established by the Committee. The Committee may provide for full or partial
credit, prior to completion of such performance cycle or the attainment of the
performance achievement specified in the Award, in the event of the
Participant’s death, Retirement, or Total Disability, a Change in Control Event
or in such other circumstances as the Committee, consistent with
Section 6.10(c)(ii), if applicable, may determine.

 

5.2.  Deferred Payments. The Committee may authorize for the benefit of any
Eligible Employee the deferral of any payment of cash or Shares that may become
due or of cash otherwise payable under this Plan, and provide for accreted
benefits thereon based upon such deferment, at the election or at the request of
such Participant, subject to the other terms of this Plan. Such deferral shall
be subject to such further conditions, restrictions or requirements as the
Committee may impose, subject to any then vested rights of Participants.

 

VI. OTHER PROVISIONS

 

6.1.  Rights of Eligible Employees, Participants and Beneficiaries

 

(a)  Employment Status. Status as an Eligible Employee shall not be construed as
a commitment that any Award will be made under this Plan to an Eligible Employee
or to Eligible Employees generally.

 

(b)  No Employment Contract. Nothing contained in this Plan (or in any other
documents related to this Plan or to any Award) shall confer upon any Eligible
Employee or Participant any right to continue in the employ or other service of
the Corporation or constitute any contract or agreement of employment or other
service, nor shall interfere in any way with the right of the Corporation to
change such person’s compensation or other benefits or to terminate the
employment of such person, with or without cause, but nothing contained in this
Plan or any document related hereto shall adversely affect any independent
contractual right of such person without his or her consent thereto.

 

(c)  Plan Not Funded. Awards payable under this Plan shall be payable in Shares
or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such Awards. No
Participant, Beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including Shares of Common Stock except as
expressly otherwise provided) of the Corporation by reason of any Award
hereunder. Neither the provisions of this Plan (or of any related documents),
nor the creation or adoption of this Plan, nor any action taken pursuant to the
provisions of this Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Corporation and any Participant,
Beneficiary or other person. To the extent that a Participant, Beneficiary or
other person acquires a right to receive payment pursuant to any Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

 

6.2.  Adjustments; Accelerations

 

(a)  Adjustments. If the outstanding Shares of Common Stock are changed into or
exchanged for cash, other property or a different number or kind of shares or
securities of the Corporation, or if additional shares or new or different
securities are distributed with respect to the outstanding Shares of Common
Stock, through a reorganization or merger in which the Corporation is the
surviving entity, or through a combination, consolidation, recapitalization,
reclassification, stock split, stock dividend, reverse stock split, stock
consolidation, dividend or distribution of cash or property to the shareholders
of the

 

12

--------------------------------------------------------------------------------


 

Corporation, or if there shall occur any other extraordinary corporate
transaction or event in respect of the Common Stock or a sale of substantially
all the assets of the Corporation as an entirety which in the judgment of the
Committee materially affects the Common Stock, then the Committee shall, in such
manner and to such extent (if any) as it deems appropriate and equitable,
(1) proportionately adjust any or all terms of outstanding Awards including, but
not limited to, (A) the number and kind of shares of Common Stock or other
consideration that is subject to or may be delivered under this Plan and
pursuant to outstanding Awards, (B) the consideration payable with respect to
Awards granted prior to any such change and the prices, if any, paid in
connection with Restricted Stock Awards, or (C) the performance standards
appropriate to any outstanding Awards; or (2) in the case of an extraordinary
dividend or other distribution, merger, reorganization, consolidation,
combination, sale of assets, split up, exchange, or spin off, make provision for
a cash payment or for the substitution or exchange of any or all outstanding
Awards or the cash, securities or property deliverable to the holder of any or
all outstanding Awards based upon the distribution or consideration payable to
holders of Common Stock upon or in respect of such event; provided, however, in
each case, that with respect to Awards of Incentive Stock Options, no such
adjustment shall be made which would cause the Plan to violate Section 422 or
424(a) of the Code or any successor provisions thereto. Corresponding
adjustments shall be made with respect to any Stock Appreciation Rights based
upon the adjustments made to the Options to which they are related. In any of
such events, the Committee may take such action sufficiently prior to such event
if necessary to permit the Participant to realize the benefits intended to be
conveyed with respect to the underlying Shares in the same manner as is
available to shareholders generally.

 

(b)  Acceleration of Awards Upon Change in Control. Upon the occurrence of a
Change in Control Event (i) each Option and Stock Appreciation Right shall
become immediately exercisable, (ii) Restricted Stock (including restricted
units) shall immediately vest free of restrictions, and (iii) each Performance
Share Award shall become payable to the Participant. Notwithstanding the
foregoing, prior to a Change in Control Event, the Committee may determine that,
upon its occurrence, there shall be no acceleration of benefits under Awards or
determine that only certain or limited benefits under Awards shall be
accelerated and the extent to which they shall be accelerated, and/or establish
a different time in respect of such event for such acceleration. In that event,
the Committee will make provision in connection with such transaction for
continuance of the Plan and the assumption of Options and Awards theretofore
granted, or the substitution for such Options and Awards with new options and
awards covering the stock of a successor employer corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to number and kind of shares
and prices. In addition, the Committee may override the limitations on
acceleration in this Section 6.2(b) by express provision in the Award Agreement
and may accord any Participant a right to refuse any acceleration, whether
pursuant to the Award Agreement or otherwise, in such circumstances as the
Committee may approve. Any acceleration of Awards shall comply with applicable
regulatory requirements, including without limitation Section 422 of the Code.

 

(c)  Possible Early Termination of Accelerated Awards. If any Option or other
right to acquire Shares or cash under this Plan has not been exercised prior to
(i) a dissolution of the Corporation, (ii) a reorganization event described in
Section 6.2(a) that the Corporation does not survive, or (iii) the consummation
of a reorganization event described in Section 6.2(a) that results in a Change
in Control Event approved by the Board and no provision has been made for the
survival, substitution, exchange or other settlement of such Option or right,
such Option or right shall thereupon terminate.

 

6.3.  Effect of Termination of Employment. The Committee shall establish in
respect of each Award granted to an Eligible Employee the effect of a
termination of employment on the rights and benefits thereunder and in so doing
may make distinctions based upon the cause of termination, e.g., retirement,
early retirement, termination for cause, disability or death. Notwithstanding
any terms to the contrary in an Award Agreement or this Plan, the Committee may
decide in its complete discretion to extend the exercise period of an Award
(although not beyond the period described in Section 2.3(b)) and the number of
Shares covered by the Award with respect to which the Award is exercisable or
vested.

 

13

--------------------------------------------------------------------------------


 

6.4.  Compliance with Laws. This Plan, the granting and vesting of Awards under
this Plan and the offer, issuance and delivery of Shares and/or the payment of
money under this Plan or under Awards granted hereunder are subject to
compliance with all applicable federal and state laws, rules and regulations
(including, but not limited to, state and federal securities laws and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith. Any securities delivered under
this Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Corporation, provide such assurances and
representations to the Corporation as the Corporation may deem necessary or
desirable to assure compliance with all applicable legal requirements. The
administration of the Plan and all determinations and discretionary actions by
the Committee shall comply with all applicable federal and state laws, rules and
regulations (including, but not limited to, the Sarbanes-Oxley Act of 2002) and
with the New York Stock Exchange Corporate Governance Rules and other applicable
listing standards.

 

6.5.  Tax Withholding

 

(a)  Cash or Shares. Upon any exercise, vesting, or payment of any Award, the
Corporation shall have the right at its option to (i) require the Participant
(or Personal Representative or Beneficiary, as the case may be) to pay or
provide for payment of the amount of any taxes which the Corporation may be
required to withhold with respect to such transaction or (ii) deduct from any
amount payable in cash the amount of any taxes which the Corporation may be
required to withhold with respect to such cash amount. In any case where a tax
is required to be withheld in connection with the delivery of Shares under this
Plan, the Committee may grant (either at the time of the Award or thereafter) to
the Participant the right to elect, or the Committee may require (either at the
time of the Award or thereafter), pursuant to such rules and subject to such
conditions as the Committee may establish, to have the Corporation reduce the
number of Shares to be delivered by the appropriate number of Shares valued at
their then Fair Market Value, to satisfy the minimum withholding obligation.

 

(b)  Tax Loans. The Committee may, in its discretion, authorize a loan to an
Eligible Employee in the amount of any taxes which the Corporation may be
required to withhold with respect to Shares received (or disposed of, as the
case may be) pursuant to a transaction described in subsection (a) above. Such a
loan shall be for a term, at a “market rate” of interest and pursuant to such
other terms and conditions as the Committee, under applicable law, may
establish, and such loan need not comply with the provisions of Section 1.9.

 

6.6.  Plan Amendment, Termination and Suspension

 

(a)  Board Authorization. The Board may, at any time, terminate or, from time to
time, amend, modify or suspend this Plan, in whole or in part. No Awards may be
granted during any suspension of this Plan or after termination of this Plan,
but the Committee shall retain jurisdiction as to Awards then outstanding in
accordance with the terms of this Plan. Any suspension will not affect the
expiration of the Plan set forth in Section 6.9.

 

(b)  Shareholder Approval. If any amendment would materially increase the
aggregate number of Shares or other securities that may be issued under this
Plan or materially modify the requirements as to eligibility for participation
in this Plan or would otherwise require shareholder approval to comply with any
applicable federal or state law or applicable New York Stock Exchange listing
standard, then to the extent then required by Rule 16b-3 to secure benefits
thereunder or to avoid liability under Section 16 of the Exchange Act (and
Rules thereunder) or required under Section 424 of the Code or any other
applicable law or New York Stock Exchange listing standard, or deemed necessary
or advisable by the Board, such amendment shall be subject to shareholder
approval.

 

(c)  Amendments to Awards. Without limiting any other express authority of the
Committee under, but subject to the express limits of, this Plan, the Committee
by agreement or resolution may waive conditions of or limitations on Awards that
the Committee in the prior exercise of its discretion has

 

14

--------------------------------------------------------------------------------


 

imposed, without the consent of the Participant, and may make other changes to
the terms and conditions of Awards that do not affect in any manner materially
adverse to the Participant his or her rights and benefits under an Award.

 

(d)  Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of the Plan or change of or affecting any outstanding Award shall,
without written consent of the Participant, affect in any manner materially
adverse to the Participant any rights or benefits of the Participant or
obligations of the Corporation under any Award granted under this Plan prior to
the effective date of such change. Changes contemplated by Section 6.2 shall not
be deemed to constitute changes or amendments for purposes of this Section 6.6.

 

6.7.  Privileges of Stock Ownership. Except as otherwise expressly authorized by
the Committee or this Plan, a Participant shall not be entitled to any privilege
of stock ownership as to any Shares not actually delivered to and held of record
by him or her. No adjustment will be made for dividends or other rights as a
shareholder for which a record date is prior to such date of delivery.

 

6.8.  Effective Date of the Plan This amended and restated Plan shall be
effective as of March 10, 2004, the date of Board approval, subject to
shareholder approval within 12 months thereafter. If shareholder approval for
this amended and restated Plan is not obtained prior to March 10, 2005, this
amended and restated Plan shall have no force or effect, and the original Plan
shall continue in effect under the terms which were previously approved by the
shareholders and which were in effect prior to this amendment and restatement of
the Plan.

 

6.9.  Term of the Plan No Award shall be granted more than ten years after the
effective date of this amended and restated Plan (the “termination date”).
Unless otherwise expressly provided in this Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and all
authority of the Committee with respect to Awards hereunder shall continue
during any suspension of this Plan and in respect of outstanding Awards on such
termination date.

 

6.10.  Governing Law; Construction; Severability

 

(a)  Choice of Law. This Plan, the Awards, all documents evidencing Awards and
all other related documents shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts made and
performed within such State, except as such laws may be supplanted by the laws
of the United States of America, which laws shall then govern its effect and its
construction to the extent they supplant California law.

 

(b)  Severability. If any provision shall be held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions of this
Plan shall continue in effect.

 

(c)  Plan Construction.

 

  (i)  It is the intent of the Corporation that this Plan and Awards hereunder
satisfy and be interpreted in a manner that in the case of Participants who are
or may be subject to Section 16 of the Exchange Act satisfies the applicable
requirements of Rule 16b-3, so that such persons will be entitled to the
benefits of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange
Act and will not be subjected to avoidable liability thereunder. If any
provision of this Plan or of any Award or any prior action by the Committee
would otherwise frustrate or conflict with the intent expressed above, that
provision to the extent possible shall be interpreted and deemed amended so as
to avoid such conflict, but to the extent of any remaining irreconcilable
conflict with such intent as to such persons in the circumstances, such
provision shall be deemed void.

 

  (ii)  It is the further intent of the Corporation that Options or Stock
Appreciation Rights with an exercise or base price not less than Fair Market
Value on the date of grant, that are granted to or held by a Section 16 Person,
shall qualify as performance-based compensation under Section 162(m) of the
Code, and this Plan shall be interpreted consistent with such intent.

 

15

--------------------------------------------------------------------------------


 

6.11.  Captions Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

 

6.12.  Non-Exclusivity of Plan Nothing in this Plan shall limit or be deemed to
limit the authority of the Board or the Committee to grant awards or authorize
any other compensation, with or without reference to the Common Stock, under any
other plan or authority, except as provided in Sections 6.13, 6.14 and 6.15.

 

6.13.  Relation to 1999 Omnibus Plan

 

(a)  No New Awards. Notwithstanding any other provisions to the contrary in this
Plan, no new awards of Shares will be granted under the Corporation’s 1999
Omnibus Plan.

 

(b)  Reissue of Awards. Any unexercised, unvested or undistributed portion of
any expired, cancelled, terminated or forfeited awards under the Corporation’s
1999 Omnibus Plan, with respect to any such expirations, cancellations,
terminations or forfeitures which occur after the action taken at the April 28,
2004 shareholder meeting, or any adjournment or postponement thereof, shall be
added to the number of Shares available and shall be available for Awards under
this Plan, in the same manner and to the same extent as provided for reissue of
Awards under this Plan pursuant to Section 1.5(d).

 

6.14.  Relation to 1995 Omnibus Plan

 

(a)  No New Awards. Notwithstanding any other provisions to the contrary in this
amended and restated Plan, upon shareholder approval of this amended and
restated Plan pursuant to Section 6.8, and filing a Form S-8 registration
statement with the Securities and Exchange Commission for this amended and
restated Plan, no new awards of Shares will be granted under the Corporation’s
1995 Omnibus Plan.

 

(b)  Reissue of Awards. Any unexercised, unvested or undistributed portion of
any expired, cancelled, terminated or forfeited awards under the Corporation’s
1995 Omnibus Plan, with respect to any such expirations, cancellations,
terminations or forfeitures which occur after the action taken at the April 28,
2004 shareholder meeting, or any adjournment or postponement thereof, shall be
added to the number of Shares available and shall be available for Awards under
this Plan, in the same manner and to the same extent as provided for reissue of
Awards under this Plan pursuant to Section 1.5(d).

 

6.15.  Relation to 2001 Stock Option Plan

 

(a)  No New Awards. Notwithstanding any other provisions to the contrary in this
amended and restated Plan, upon shareholder approval of this amended and
restated Plan pursuant to Section 6.8, and filing a Form S-8 registration
statement with the Securities and Exchange Commission for this amended and
restated Plan, no new awards of Shares will be granted under the Corporation’s
2001 Stock Option Plan.

 

(b)  Reissue of Awards. Any unexercised, unvested or undistributed portion of
any expired, cancelled, terminated or forfeited awards under the Corporation’s
2001 Stock Option Plan, with respect to any such expirations, cancellations,
terminations or forfeitures which occur after the action taken at the April 28,
2004 shareholder meeting, or any adjournment or postponement thereof, shall be
added to the number of Shares available and shall be available for Awards under
this Plan, in the same manner and to the same extent as provided for reissue of
Awards under this Plan pursuant to Section 1.5(d).

 

16

--------------------------------------------------------------------------------
